DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: in figures 2-5, it is not clearly shown/readable what is written in each block. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because: in line 5 “The system determines determining whether the surgical instrument is approaching”, should be “The system determines whether the surgical instrument is approaching”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 4 states, “A method of identifying structures within a body cavity using structured light techniques, the structured light techniques are carried out using structured light illumination using light sources on a trocar”. The claim 4 does not include any steps. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 5, line 1 “A trocar adapted to”. The trocar can be adapted to multitude of different elements. There is no specific elements to be adapted to the trocar. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbagli et al. (US 20200008678).
Regarding Claim 1, Barbagli et al. disclose a method of using a surgical robotic system (teleoperated medical system 100), comprising the steps of: positioning a surgical instrument (medical instrument 200) in a body cavity (Figs.3A-3B),
the surgical instrument carried by a robotic arm (Fig.2A, [0023], medical system 100 includes a manipulator assembly 102 for operating a medical instrument 104 in performing various procedures on a patient P);
capturing an image of an operative site within the body cavity (Fig.2A, [0024], a visualization system for capturing images from the distal end of medical instrument 104; and [0026] a two or three dimensional image captured by an endoscope positioned within the surgical site.); 
([0053] OCT imaging component embedded in a medical instrument may be used to generate real-time images that alone or as supplementation to other navigation images may provide more accurate tissue location information and allow the medical instrument to avoid sensitive tissue structures);
using an input device to give input to the robotic system to cause movement of the surgical instrument at the site ([0021]-[0025], control system provides a command to the drive system that is coupled to medical instrument 104; control devices may include any number of a variety of input devices);
automatically determining whether the surgical instrument is approaching contact with the structure ([0059]-[0062] instrument 406 is advanced toward a target tissue 408. The advancement may be fully automated; and Distance D may be displayed to the physician to help the physician avoid moving the instrument 406 into contact with the tissue 410);
and initiating an avoidance step if the system determines the surgical instrument is approaching contact with the structure ([0059]-[0063], the navigation system of the robotic system may issue commands to the robotic assembly and instrument drive systems to slow the velocity of the advancing instrument 406 as it approaches the predefined safety distance; and the navigation system of the robotic system may issue commands to suspend advancement of the robotic assembly and instrument drive systems to prevent the instrument 406 from advancing closer to the sensitive tissue).
Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (US 20180014851).
Regarding Claim 4, Hansen et al. disclose a method of identifying structures within a body cavity using structured light techniques ([0157]-[0162], claim 16, pattern generating member is configured to emit a pattern comprising a coded structured light configuration),
the structured light techniques are carried out using structured light illumination using light sources on a trocar (Figs.5, 14 and 17, [0254]-[0255] trocar comprising cannula with projecting light; Figs. 14 and 17 show the projected light pattern comprising a coded structured light configuration).
Regarding Claim 5, Hansen et al. disclose a trocar adapted to illuminate body tissue in a pattern for use in structured light techniques (Fig.5, [0254]-[0255] distal end portion of an trocar assembly kit comprises distal end portions of the correlated cannula assembly kit and obturator; Figs.14 and 17 shows the projected light pattern comprising a coded structured light configuration; and [0271] and [0282] cannula assembly kit 110 comprises a flange portion 114, an elongate cannula shaft portion 117 and a projector 112 for projecting a light pattern at its distal end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. in view of Hansen et al.
Regarding Claim 2, Barbagli et al. disclose the claimed invention as discussed above concerning claim 1, but does not teach wherein identifying the structure includes using structured light techniques. Hansen et al. teach wherein identifying the structure includes using structured light techniques ([0157]-[0162], claim 16, pattern comprising a coded structured light configuration is in particular suitable for determining a topographic shape of the target surface). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barbagli et al. to have wherein identifying the structure includes using structured light techniques as taught by Hansen et al. in order to determine a real-time spatial position of surgical tool tip of the surgical instrument relative to the surgical surface ([0037] of Hansen et al.). The modified device of Barbagli et al. in view of Hansen et al. will hereinafter be referred to as the modified device of Barbagli et al. and Hansen et al.
Regarding Claim 3, the modified device of Barbagli et al. and Hansen et al. teach the claimed invention as discussed above concerning claim 2, and Hansen et al. teach wherein the structured light techniques are carried out using structured light illumination of the body cavity using light sources on a trocar (Figs.5, 14 and 17, [0254]-[0255] trocar comprising cannula with projecting light; Figs. 14 and 17 show the projected light pattern comprising a coded structured light configuration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190053691 A1		Hansen; Andre et al.
US 20180276877 A1		Mountney; Peter et al.
US 20180028781 A1		Murphy; John et al.
US 20170172382 A1		Nir; Tal et al.
US 20150190204 A1		Popovi; Aleksandra
US 20190088019 A1		Prevrhal; Sven et al.
US 20140336461 A1		Reiter; Austin et al.
US 20140058406 A1		Tsekos; Nikolaos V.
WO 2013096896		Sherwinter, Danny
Hansen et al. (US 20190053691) disclose a laparoscopic tool system for minimally invasive surgery. In an embodiment the spatial position tracking means comprises a structured light projecting unit mounted to the distal portion of the laparoscopic tool and adapted for projecting a structured light pattern, wherein the structured light pattern differs in wavelength(s) from one or more wavelengths emitted by the time-of-flight light emitter.   (See figures and [0141]-[0142]).
Mountney et al. (US 20180276877) disclose a laparoscopic and endoscopic cameras used to see inside the body of a patient for surgery and diagnostics. Laparoscopic and endoscopic cameras generate essentially two-dimensional (2D) images of three-dimensional (3D) anatomy ([0002]). The processor may identify the tool and/or the structured light endoscope being used in, for example, the laparoscopic 
Murphy et al. (US 20180028781) disclose a robotic catheter procedure system including a bedside system that has a percutaneous device, and an actuating mechanism configured to engage and to impart movement to the percutaneous device. The control system is configured to slow movement of the percutaneous device via the actuating mechanism as an identified point on the percutaneous device approaches a structure requiring a change in direction of the percutaneous device.  (See [0004]-[0005]).
Nir et al. (US 20170172382) disclose a structured-light based endoscope for providing a 3D image of at least one object within a field of view within a body cavity. The system provides the structured light using at least one of a group consisting of: temporal sequencing, spatial sequencing, wavelength sequencing and any combination thereof ([0042]-[0047]).  Also attached is a light source to illuminate the operative field, inserted through a 5 mm or 10 mm cannula or trocar to view the operative field.  (See Figure 14 and [0389]).
Popovi (US 20150190204) discloses an image acquisition system including a first imaging modality device (102) configured to acquire images from a subject from a position, wherein the robot system is configured to maintain a position of the second 
Prevrhal et al. (US 20190088019) disclose a laparoscopy image analysis and processing. The trocar comprising a depth-sensing imaging device. The depth-sensing imaging device may comprise a structured light system including an infrared (IR) structured light projector, an IR camera, and a normal colour camera.  (See figure2 and [0019]-[0023]).	
Reiter et al. (US 20140336461) disclose a Surgical Structured Light (SSL) system that includes a real-time 3D sensor that measures and models the surgical site during a procedure. The system provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field.  (See figures and [0018]-[0019]).
Tsekos (US 20140058406) disclose a robotic systems, for example, MRI guided robots, for image-guided robot-assisted surgical procedures and methods for using the same to perform such surgical procedures on a patient. The system receives data collected from the imaging modality and the plurality of sensors and generate in real-time a model of the area of the procedure and, if needed, process the data; generate and regulate type and timing of data collection and communicate instructions about the same to the data collection imaging or non -imaging sensors; and generate static or dynamic paths and trajectories for the robotic manipulator effective to avoid or resolve 
Sherwinter (WO 2013096896) discloses a trocar comprising a light source 109 which can be mounted in head 103 or at tip 106.  (See figures and page 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795